United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SHIPYARD, Pearl Harbor, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1294
Issued: December 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 29, 2012 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) decision dated May 17, 2012. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has a ratable hearing loss entitling him to a
schedule award; and (2) whether OWCP properly exercised its discretion in denying hearing
aids.
FACTUAL HISTORY
Appellant, a 62-year-old sheet metal mechanic, filed an occupational disease claim (Form
CA-2) on December 22, 2011, alleging that he sustained a bilateral hearing loss caused by
1

5 U.S.C. § 8101 et seq.

factors of his federal employment. While working at the employing establishment since 1974, he
had been exposed to noise from chipping, grinding, sanding and sand blasting. Earplugs and eye
protection were provided. Appellant submitted results of audiograms dated 1974 to
November 2011 which showed varying degrees of left-sided hearing loss.
In order to determine whether appellant had any permanent impairment in his right and
left ear stemming from his federal employment, OWCP referred him for a second opinion
examination with Dr. Meredith K.L. Pang, a Board-certified otolaryngologist. In a February 2,
2012 report, which included an evaluation of his hearing loss, Dr. Pang found that appellant had
no ratable hearing loss. An audiogram dated February 2, 2012, with an attached calibration
certificate, showed hearing levels of 5, 5, 10 and 25 decibels (dB) on the right at 500, 1000,
2,000 and 3,000 hertz (Hz), respectively and 5, 5, 5 and 25 dB on the left at 500, 1,000, 2,000
and 3,000 Hz. Dr. Pang found based on the audiogram results that appellant had a ratable
hearing loss of zero percent in the left and right ears pursuant to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). She
diagnosed bilateral sensorineural hearing loss compatible with noise exposure. Dr. Pang stated
that appellant’s workplace exposure was of sufficient intensity and duration to have caused
and/or aggravated noise-induced hearing loss. Appellant further opined that he was not a
candidate for hearing aids at the time of his evaluation.
In a March 19, 2012 report, an OWCP medical adviser, after reviewing the results of the
February 2, 2012 audiogram, determined that appellant had a nonratable work-related bilateral
hearing loss. The medical adviser checked a box indicating that appellant would not benefit
from hearing amplification.
By decision dated May 17, 2012, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss. It indicated that he was not entitled to a schedule award because the
medical evidence did not establish that his bilateral hearing loss was ratable. OWCP also found
that appellant did not require the use of hearing aids.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

4

Id.

2

OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged.6 Then, the fence of 25 dB is deducted. The
remaining amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing
loss.7 The binaural loss is determined by calculating the loss in each ear using the formula for
monaural loss; the lesser loss is multiplied by five, then added to the greater loss and the total is
divided by six to arrive at the amount of the binaural hearing loss.8 The Board has concurred in
OWCP’s adoption of this standard for evaluating hearing loss.9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a bilateral hearing loss due to noise exposure
from his federal employment.10 The issue is whether he sustained a ratable impairment in
accordance with the A.M.A., Guides, entitling him to a schedule award. Dr. Pang provided a
February 2, 2012 audiogram, with a recent calibration certificate, showing hearing levels of 5, 5,
10 and 25 dB on the right at 500, 1,000, 2,000 and 3,000 Hz, respectively, to find an average of
11.25. The average of 11.25 dB, reduced by 25 dB (the first 25 dB were discounted as discussed
above), equals zero dB. With regard to the left ear, the audiogram showed hearing levels of 5, 5,
5 and 25 dB on the left at 500, 1,000, 2,000 and 3,000 Hz, respectively, to find an average of 10.
The average of 10 dB, reduced by 25 dB (the first 25 dB were discounted as discussed above),
equals zero dB. Based on this test Dr. Pang determined that appellant did not sustain a bilateral
hearing loss.11 The Board finds that she properly applied the A.M.A., Guides to the February 2,
2012 audiogram to determine that appellant did not sustain a ratable hearing loss for schedule
award purposes.12
Although appellant submitted results from audiometric testing performed from 1974 to
November 2011, these audiograms are insufficient to satisfy appellant’s burden of proof as they
do not comply with the requirements set forth by OWCP. These tests lack speech testing and
bone conduction scores and they were not prepared or certified as accurate by a physician as
defined by FECA. None of the audiograms were accompanied by a physician’s opinion
addressing how his employment-related noise exposure caused or aggravated any hearing loss.
5

Federal (FECA) Procedure Manual, Part 3 -- Schedule Awards, Special Determinations, Chapter 2.700.4b
(January 2010).
6

Id.

7

Id.

8

Id.

9

See Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).
10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002); Frantz Ghassan, 57 ECAB 349 (2006).
11

A.M.A., Guides 249-51.

12

See S.G., 58 ECAB 383 (2007).

3

OWCP is not required to rely on this evidence in determining the degree of appellant’s hearing
loss because it does not constitute competent medical evidence and, therefore, is insufficient to
satisfy his burden of proof.13 Dr. Pang provided a thorough examination and a reasoned opinion
explaining how the findings on examination and testing were not due to the noise in appellant’s
employment. The Board finds that Dr. Pang’s report represents the weight of the evidence.
OWCP’s medical adviser properly applied the applicable standards of the A.M.A.,
Guides, to determine that appellant did not have a work-related, ratable, bilateral hearing loss.
The May 17, 2012 decision is affirmed.
LEGAL PRECEDENT -- ISSUE 2
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty, the services, appliances and supplies prescribed
or recommended by a qualified physician, which the Secretary of Labor considers likely to cure,
give relief, reduce the degree or the period of any disability or aid in lessening the amount of any
monthly compensation.14 OWCP must therefore exercise discretion in determining whether the
particular service, appliance or supply is likely to affect the purposes specified in FECA.15
ANALYSIS -- ISSUE 2
The Board finds that the medical evidence of record confirms that appellant is not entitled
to hearing aids. There is no medical evidence from a physician recommending that he be
provided with hearing aids or any other medical treatment for his employment-related hearing
loss. Both Dr. Pang and an OWCP medical adviser found that appellant did not require hearing
aids. The Board finds that under these circumstances OWCP did not abuse its discretion under
section 8103(a) by denying authorization for hearing aids.16
Appellant may request a schedule award or increase schedule award based on evidence of
a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established a ratable, bilateral hearing loss
entitling him to a schedule award. The Board also finds that OWCP did not abuse its discretion
in denying authorization for hearing aids.
13

Joshua A. Holmes, 42 ECAB 231, 236 (1990).

14

5 U.S.C. § 8103.

15

OWCP has broad discretionary authority in the administration of FECA and must exercise its discretion to
achieve the objectives of section 8103. Marjorie S. Greer, 39 ECAB 1099 (1988).
16

This does not preclude appellant from seeking authorization for hearing aids or other appropriate medical
treatment. See Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter
3.400.3(d)(2) (October 1990); Raymond VanNett, 44 ECAB 480 (1993).

4

ORDER
IT IS HEREBY ORDERED THAT the May 17, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 6, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

